CADOGAN OPPORTUNISTIC ALTERNATIVES FUND, LLC Annual Report March 31, 2011 Table of Contents Shareholder Letter 1 Investment Strategy Allocation 3 Schedule of Investments 4 Statement of Assets & Liabilities 7 Statement of Operations 8 Statement of Changes in Net Assets 9 Statement of Cash Flows 10 Financial Highlights 11 Notes to the Financial Statements 12 Report of Independent Registered Public Accounting Firm 25 Additional Information 27 Directors and Officers 28 Privacy Policy 29 Cadogan Opportunistic Alternatives Fund, LLC Shareholder Letter March 31, 2011 Dear Fellow Investors, The Cadogan Opportunistic Alternatives Fund, LLC (the “Fund”) returned 4.80% in the 2011 fiscal year. The MSCI World index returned 13.79% from April 1, 2010 to March 31, 2011. Over the same period, the S&P 500 and Russell 2000 indices returned 15.03% and 25.20%, respectively. In light of the Fund’s low directionality to the markets, as implied by a S0.2x beta to the benchmarks above, we estimate the Fund generated low single digit percentage points of positive alpha over the fiscal year. Over the last twelve months, we increased the Fund’s allocation to long/ short equity managers, including those in the technology sector and those with a global strategy; raised our exposure to non long-short equity; and reduced our exposure to funds focused on credit. We believe these factors, along with maintaining minimal exposure to short-biased managers (which has proven to be a challenging strategy), contributed to the Fund’s performance and alpha generation over this time period. The Fund’s top contributor was an aggressive and directional long/short equity fund whose long silver bullion position saw significant price appreciation. Other top contributors included a healthcare-focused fund that exhibited strong performance due to well-placed subsector bets, specifically in managed care; and a long/short equity technology manager that experienced gains resulting from its individual stock selection. The environment proved especially challenging for the short-biased strategy. The Fund’s major detractors over this period consisted of long/short equity and short-biased managers whose performance suffered primarily from their gross short exposure. The largest detractor was a long/short and event driven fund whose performance was hurt by its short positions, mainly in retail and technology-focused names. In aggregate, all of these managers detracted approximately 2% from the Fund’s performance. Over the fiscal year, we have reduced our exposure to the short-biased strategy. As of April 1, 2011, the Fund was approximately 95% gross invested across 25 funds, up from 23 one year ago. Geographically, the majority of the Fund was exposed to North American markets with the remainder allocated across European and other global markets. 1 The Fund’s cash balance fluctuated over the time period and was generally maintained at S10% levels. Statistical beta (since inception) has continued to range between 0.1 and 0.2x over this period, which is towards the lower end of the target range. We thank our investors for their continued loyalty, as we strive to provide rewarding risk-adjusted long-term returns. Sincerely, John Trammell President 2 Cadogan Opportunistic Alternatives Fund, LLC Investment Strategy Allocation As of March 31, 2011 (Expressed as a Percentage of Total Long-Term Fair Value) 3 Cadogan Opportunistic Alternatives Fund, LLC Schedule of Investments March 31, 2011 Fair Value Frequency (in US of Shares Cost Dollars) Redemptions INVESTMENTS IN NON U.S. INVESTMENT COMPANIES — 35.61%(a)(o) Fixed Income Arbitrage — 6.16%(a) GS Gamma Investments, Ltd. (Cayman Islands)(b) $ $ Quarterly Global Macro — Discretionary — 7.00%(a) Graham Global Investment Fund Ltd. (B.V.I.) Monthly Long Short Equity — General — 12.08%(a) Pelham Long/Short Fund Ltd — Class A (Bermuda)(c) Monthly Sprott Offshore Fund, Ltd. (Cayman Islands)(d). Monthly Zebedee Focus Fund Limited (Cayman Islands) Monthly Long Short Equity — Sector — 10.37%(a) Camber Capital Offshore Fund, Ltd. — Class A (Cayman Islands)(e) Monthly Cavalry Market Neutral Offshore, Ltd. (Cayman Islands)(f) Quarterly TOTAL INVESTMENTS IN NON U.S. INVESTMENT COMPANIES INVESTMENTS IN U.S. INVESTMENT COMPANIES — 57.58%(a)(o) Dedicated Short Bias — Short Equity — 0.76%(a) Dialectic Antithesis Partners, LP Quarterly Event Driven — Distressed — 12.12%(a) Contrarian Capital Fund I, L.P. Annually Mast Credit Opportunities I, L.P. Quarterly MatlinPatterson Distressed Opportunities Fund, L.P. Semi-Annually Stone Lion Fund L.P.(g) Quarterly Xaraf Capital, LP(h) Quarterly Long Short Equity — General — 17.82%(a) Absolute Partners Fund, LLC Monthly Ellington Equity Investment Partners, LP Monthly Lafitte Fund I LP Quarterly Oak Street Capital Fund, L.P.(i) Quarterly Soundpost Capital, LP Quarterly The accompanying Notes to Financial Statements are an integral part of these statements. 4 Cadogan Opportunistic Alternatives Fund, LLC Schedule of Investments March 31, 2011— (continued) Fair Value Frequency (in US of Cost Dollars) Redemptions Long Short Equity — Sector — 24.46%(a) Aria Select Consumer Fund LP $ Monthly CCI Technology Partners, L.P.(j) Quarterly CRM Windridge Partners, L.P.(k) Monthly Echo Street Capital Partners, LP(l) Quarterly Shannon River Partners II LP — Class A(m) Quarterly Sio Partners, LP Quarterly Risk Arbitrage — 2.42%(a) Pentwater Equity Opportunities Fund LLC Monthly TOTAL INVESTMENTS IN U.S. INVESTMENT COMPANIES Shares or Principal Amount SHORT TERM INVESTMENT — 15.35%(a) State Street Institutional Treasury Money Market Fund — Class I, 0.00%(n) TOTAL SHORT TERM INVESTMENTS (Cost $10,505,755) TOTAL INVESTMENTS (Cost $67,751,181) — 108.54%(a) Liabilities in Excess of Other Assets — (8.54)%(a) ) TOTAL NET ASSETS — 100.00%(a) $ (a) Percentages are stated as a percent of net assets. (b) Total fair value of $4,214,225 is subject to 12-month lockup period by GS Gamma Investments, Ltd. Lockups relating to $2,392,610, $1,082,715, and $738,900 expire in June, 2011, September, 2011, and January, 2012 respectively. (c) Total fair value of $1,868,837 is subject to 12-month lockup period by Pelham Long/Short Fund Ltd. — Class A. Lockups relating to $1,364,462 and $504,375 expire in September, 2011 and January, 2012, respectively. (d) Total fair value of $3,175,469 is subject to 12-month lockup period by Sprott Offshore Fund, Ltd. Lockups relating to $2,380,273 and $795,196 expire in May, 2011 and July, 2011, respectively.(e)Total fair value of $3,955,623 is subject to 12-month lockup period by Camber Capital Offshore Fund, Ltd. — Class A. Lockups relating to $3,223,716, $324,345, and $407,562 expire in June, 2011, July, 2011, and September, 2011, respectively. (f) Fair value of $3,144,524 is subject to 12-month lockup period by Cavalry Market Neutral Offshore, Ltd., which expires in July, 2011. (g) Fair value of $631,901 is subject to 12-month lockup period by Stone Lion Fund L.P., which expires in July, 2011. The accompanying Notes to Financial Statements are an integral part of these statements. 5 Cadogan Opportunistic Alternatives Fund, LLC Schedule of Investments March 31, 2011— (continued) (h) Fair value of $933,852 is subject to 12-month lockup period by Xaraf Capital, L.P., which expires in December, 2011. (i) Fair value of $344,759 is subject to 12-month lockup period by Oak Street Capital Fund, L.P., which expires in July, 2011. (j) Fair value of $3,066,693 is subject to 12-month lockup period by CCI Technology Partners, L.P., which expires in March, 2012. (k) Fair value of $662,339 is subject to 12-month lockup period by CRM Windridge Partners, L.P., which expires in July, 2011. (l) Total fair value of $3,946,631 is subject to 12-month lockup period by Echo Street Capital Partners, LP. Lockups relating to $1,751,154 and $2,195,477 expire in November, 2011 and January, 2012 respectively. (m) Fair value of $675,218 is subject to 12-month lockup period by Shannon River Partners II LP —Class A, which expires in July, 2011. (n) Rate indicated is the current yield as of March 31, 2011. (o) Investments in investment companies are generally non-income producing. The accompanying Notes to Financial Statements are an integral part of these statements. 6 Cadogan Opportunistic Alternatives Fund, LLC Statement of Assets & Liabilities March 31, 2011 (in US Dollars) Assets Investments, at fair value (cost $67,751,181) $ Cash Investment paid in advance Interest receivable Receivable for investments sold Total Assets Liabilities Investment advisory fee payable Redemptions payable Advanced capital subscriptions Administration fee payable Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist of: Paid in capital $ Accumulated net investment loss ) Accumulated net realized loss on investments sold ) Net unrealized appreciation on investments Net Assets $ Net Asset Value, 719,822 shares outstanding $ The accompanying Notes to Financial Statements are an integral part of these statements. 7 Cadogan Opportunistic Alternatives Fund, LLC Statement of Operations For the Year Ended March 31, 2011 (in US Dollars) Investment Income Interest income $ Other income Total Investment Income Expenses Investment advisory fees (Note 4) Legal fees Audit and tax return Administration fees Directors’ fees Portfolio accounting and transfer agent fees Custody fees Printing and postage Registration fees Commitment fee on line of credit Miscellaneous Total Expenses Net Investment Loss ) Realized and Unrealized Gain on Investments Net realized gain on sale of Portfolio Funds Net realized gain on securities sold from in-kind transfer Net change in unrealized appreciation on investments Net Gain on Investments Net Increase in Net Assets Resulting from Operations $ The accompanying Notes to Financial Statements are an integral part of these statements. 8 Cadogan Opportunistic Alternatives Fund, LLC Statement of Changes in Net Assets Year Ended Year Ended March 31, 2011 March 31, 2010 (in US Dollars) (in US Dollars) Change in Net Assets Resulting from Operations Net investment loss $ ) $ ) Net realized gain (loss) on sale of investments ) Net change in unrealized appreciation on investments Net Increase in Net Assets Resulting from Operations Change in Net Assets Resulting from Capital Transactions Proceeds from shares sold Payments for shares redeemed ) ) Net Increase in Net Assets Resulting from Capital Transactions Net Increase in Net Assets $ $ Net Assets, Beginning of Period $ $ Net Assets, End of Period (719,822 and 688,990 shares outstanding, respectively) $ $ Accumulated Net Investment Loss $ ) $ ) The accompanying Notes to Financial Statements are an integral part of these statements. 9 Cadogan Opportunistic Alternatives Fund, LLC Statement of Cash Flows For the Year Ended March 31, 2011 (in US Dollars) Cash Flows from Operating Activities Investment income received $ Purchases of investment companies and limited partnerships ) Sales of investment companies and limited partnerships Proceeds from securities received in-kind, net Sales of short term investments, net Investments paid in advance ) Expenses paid ) Net Cash Used in Operating Activities ) Cash Flows from Financing Activities Proceeds from subscriptions Distributions for redemptions ) Proceeds from advance subscriptions Net Cash Provided by Financing Activities Net Decrease in Cash ) Cash — Beginning of Period Cash — End of Period $ Reconciliation of Net Increase in Net Assets Resulting from Operations to Net Cash Used in Operating Activities Net increase in net assets resulting from operations $ Net decrease in investments paid in advance ) Net realized gain on investments ) Net change in unrealized appreciation on investments ) Net increase in investment advisory fee payable Net decrease in accrued expenses and other liabilities ) Net increase in interest receivable ) Purchases of investment companies and limited partnerships ) Sales of investment companies and limited partnerships Sales of short term investments, net Net Cash Used in Operating Activities ) Supplemental disclosure of cash flow information: Noncash financing activities not included herein consist of: Redemptions payable of $7,884,204 at March 31, 2011. Capital subscriptions received in advance at March 31, 2010 of $1,461,750. Fair value of securities received in-kind was $773,413. The accompanying Notes to Financial Statements are an integral part of these statements. 10 Cadogan Opportunistic Alternatives Fund, LLC Financial Highlights Period from August 1, Year Ended Year Ended Year Ended through March 31, 2011 March 31, 2010 March 31, 2009 March 31, 2008 (in US Dollars) (in US Dollars) (in US Dollars) (in US Dollars) Per Share Operating Performance Beginning net asset value $ Income (Loss) From Investment Operations Net investment loss(2) Net gain (loss) from investments in Portfolio Funds ) ) Total Income (Loss) from Investment Operations ) ) Dividends Paid to Shareholders Distributions from net realized gains — — ) ) Total Distributions — — ) ) Ending net asset value $ Total return % % )% )%(3) Supplemental Data and Ratios Net assets, end of period $ Ratio of expenses to weighted average net assets(5) % % % %(4) Ratio of net investment loss to weighted average net assets(5) )% )% )% )%(4) Portfolio turnover rate % % % %(3) Commencement of operations. Calculated using average shares outstanding method. (3) Not annualized. Annualized. Ratios do not reflect the Fund’s proportionate share of the income and expenses of the Portfolio Funds. The accompanying Notes to Financial Statements are an integral part of these statements. 11 Cadogan Opportunistic Alternatives Fund, LLC Notes to Financial Statements March 31, 2011 (expressed in US Dollars) 1. Organization Cadogan Opportunistic Alternatives Fund, LLC (the “Company” and/or “Fund”) is a limited liability company organized under the laws of the state of Delaware. The Company is registered under the Investment Company Act of 1940 (“1940 Act”), as amended, as a closed-end, non-diversified management investment company. The investment objective of the Company is to achieve capital appreciation with moderate volatility principally through a balanced portfolio of interests in alternative investment vehicles and separately managed accounts (“Portfolio Funds”). The Company commenced operations on August 1, 2007. The Company was formed to principally invest in Portfolio Funds which invest, reinvest and trade in securities and other financial instruments. The Company is managed by Cadogan Management, LLC (the “Adviser”). The Adviser is a registered investment adviser with the Securities and Exchange Commission. 2. Significant Accounting Policies The Company prepares its financial statements in accordance with accounting principles generally accepted in The United States of America. Following are the significant accounting policies adopted by the Company: A. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in The United States of America requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, recognition of distribution income and disclosure of contingent assets and liabilities at the date of the financial statements. Actual results could differ from those estimates. 12 B. Investments in Portfolio Funds In accordance with the terms of the Company’s Prospectus, the investments in the Portfolio Funds are recorded at their fair value. The net asset value represents the amount the Company would have received at March 31, 2011, if it had liquidated its investments in the Portfolio Funds. The Company has the ability to liquidate its investments periodically, ranging from monthly to annually, depending on the provisions of the respective Portfolio Fund agreements. Generally, the General Partners and/or Investment Managers of the Portfolio Funds can suspend redemptions. Portfolio Funds generally incur annual management fees ranging from 1% to 2% of a Portfolio Fund’s net assets. The Portfolio Funds also generally receive performance allocations of up to 20% of their net profits as defined by the respective Portfolio Fund agreements. The Portfolio Funds in which the Company has investments utilize a variety of financial instruments in their trading strategies including equity and debt securities, options, futures, and swap contracts. Several of these financial instruments contain varying degrees of off-balance sheet risk, whereby changes in fair value of the securities underlying the financial instruments may be in excess of the amounts recorded on each of the Portfolio Fund’s balance sheets. In addition, the Portfolio Funds may sell securities short whereby a liability is created to repurchase the security at prevailing prices. Such Portfolio Funds’ ultimate obligations to satisfy the sale of securities sold short may exceed the amount recognized on their balance sheets. However, due to the nature of the Company’s interest in the Portfolio Funds, such risks are limited to the Company’s invested amount in each investee. Of the Portfolio Funds listed on the condensed schedule of investments, ten were acquired during the year. Twelve Portfolio Funds remained subject to lock-up periods expiring in two to eleven months from March 31, 2011. The fair value of investments subject to lock-up amounted to $26,620,071. C. Investment Valuation The Company primarily invests in private Portfolio Funds that are not listed on a securities exchange. Prior to investing in any Portfolio Fund, the Adviser will conduct a due diligence review of the valuation 13 methodology utilized by the Portfolio Fund. Although procedures approved by the Board of Directors (the “Board”) provide that the Adviser will review the valuations provided by the Portfolio Funds’ managers, neither the Adviser nor the Board will be able to confirm independently the complete accuracy of valuations provided by the Portfolio Funds’ managers. 13 The Company’s valuation procedures require the Adviser to consider all relevant information available at the time the Company values its portfolio. The Adviser and/or the Board will consider such information, and may conclude in certain circumstances that the information provided by a Portfolio Fund manager does not represent the fair value of the Company’s interests in that Portfolio Fund. Although redemptions of interests in Portfolio Funds are subject to advance notice requirements, Portfolio Funds typically will make available net asset value information to holders representing the price at which, even in the absence of redemption activity, a Portfolio Fund would have effected a redemption if any such requests had been timely made or if, in accordance with the terms of the Portfolio Fund’s governing documents, it would be necessary to effect a mandatory redemption. Following procedures adopted by the Board, in the absence of specific transaction activity in interests in a particular Portfolio Fund, the Company would consider whether it was appropriate, in light of all relevant circumstances, to value such a position at its net asset value as reported at the time of valuation, or whether to adjust such value to reflect a premium or discount to net asset value. For example, when a Portfolio Fund imposes extraordinary restrictions on redemptions, or when there have been no recent transactions in Portfolio Fund interests, the Company may determine that it is appropriate to apply such a discount. Any such decision would be made in good faith, and subject to the review and supervision of the Board. The Adviser assesses the accuracy of each Portfolio Fund’s reported monthly net asset value using various means. These may include comparing a reported valuation with one or more strategy-specific benchmarks that the Adviser believes correlate with the strategy of the Portfolio Fund; discussing the performance of the Portfolio Fund with the manager’s personnel; or reviewing and analyzing the Portfolio Fund’s audited financial statements. The valuations reported by the Portfolio Funds’ managers, upon which the Company calculates its month-end net asset value and net asset value per share may be subject to later adjustment, based on information reasonably 14 available at that time. For example, fiscal year-end net asset value calculations of the Portfolio Funds are audited by those Portfolio Funds’ independent public accountants, during their respective fiscal year end, and may be revised as a result of such audits. Other adjustments may occur from time to time. To the extent these adjustments materially impact the Company’s net asset value, management will appropriately adjust participants’ transactions to ensure they are not materially harmed. 14 The procedures approved by the Board provide that, where deemed appropriate by the Adviser and consistent with the 1940 Act, investments in Portfolio Funds may be valued at cost. Cost would be used only when cost is determined to best approximate the fair value of the particular security under consideration. For example, cost may not be appropriate when the Company is aware of sales of similar securities to third parties at materially different prices or in other circumstances where cost may not approximate fair value (which could include situations where there are no sales to third parties). In such a situation, the Company’s investment will be revalued in a manner that the Adviser, in accordance with procedures approved by the Board, determines in good faith best reflects approximate fair value. The Board will be responsible for ensuring that the valuation policies utilized by the Adviser are fair and consistent with applicable regulatory guidelines. D. Security Transactions and Investment Income Security transactions (including investments in Portfolio Funds) are accounted for on the date the securities are purchased or sold (trade date). Realized gains and losses are reported on a first-in, first-out cost basis. Interest income is recognized on the accrual basis. Distributions are recorded on the ex-dividend date. Distributions received from the Company’s investments in Portfolio Funds generally are comprised of ordinary income, capital gains and return of capital. The Company records investment income and return of capital based on estimates made at the time such distributions are received which are typically based on historical information available from each Portfolio Fund. These estimates may subsequently be revised based on information received from the Portfolio Funds after their tax reporting periods are concluded, as the actual character of these distributions is sometimes not known until after the fiscal year-end of the Company. Unrealized appreciation or depreciation on investments includes net investment income, expenses, and gains and losses (realized and unrealized) in Portfolio Funds. 15 E. Cash and Cash Equivalents Cash and cash equivalents include highly liquid investments with original maturities of three months or less from the date of purchase. F. Fair Value The Company’s assets and liabilities which qualify as financial instruments under U.S. generally accepted accounting principles are recorded at fair value in the statement of assets and liabilities. G. Dividends to Shareholders Dividends to shareholders are recorded on the ex-dividend date. The character of dividends to shareholders made during the year may differ from their ultimate characterization for federal income tax purposes. The Company will distribute substantially all of its net investment income and all of its capital gains to shareholders at least annually. The character of distributions made during the year from net investment income or net realized gains might differ from the characterization for federal income tax purposes due to differences in the recognition of income and expense items for financial statement and tax purposes. When appropriate, reclassifications between net asset accounts are made for such differences that are permanent in nature. The reclassifications have no effect on net assets or net asset value per share. The Company did not pay any distributions to shareholders during the years ended March 31, 2010 and 2011. H. Reclassification of Capital Accounts Additionally, U.S. generally accepted accounting principles require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share. For the year ended March 31, 2011, the following table shows the reclassifications made: Accumulated Net Accumulated Net Realized Paid in Capital Investment Loss Loss on Investments Sold $— 16 I. Expenses The Company is charged for those expenses that are directly attributable to it, such as, but not limited to, advisory and custody fees. All expenses are recognized on an accrual basis of accounting. See Note 4 for advisory, incentive, administration and custodian fees. J. Income Taxes The Fund is treated as a separate taxable entity for Federal income tax purposes. The Fund’s policy is to comply with the provisions of the Internal Revenue Code of 1986, as amended, applicable to regulated investment companies and to distribute to shareholders all of its distributable net investment income and net realized gain on investments. Accordingly, no provision for Federal income or excise tax is necessary. The Fund has adopted financial reporting rules regarding recognition and measurement of tax positions taken or expected to be taken on a tax return. The Fund has reviewed all open tax years and major jurisdictions and concluded that there is no impact on the Fund’s net assets and no tax liability resulting from unrecognized tax benefits relating to uncertain income tax positions taken or expected to be taken on a tax return. The Fund has not recognized in these financial statements any interest or penalties related to income taxes. As of March 31, 2011, open Federal tax years include the tax year end December 31, 2008, 2009, and 2010. The differences between book-basis and tax-basis unrealized appreciation (depreciation) are primarily due to the tax treatment of partnerships. The following information is provided on a tax basis as of March 31, 2011: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ Undistributed ordinary income $ Undistributed long-term capital gains — Total distributable earnings $ Other accumulated gains (losses) $ ) Total accumulated gains (losses) $ ) 17 At March 31, 2011, the Company deferred, on a tax-basis, post-October losses of $0. At March 31, 2011, capital loss carryforwards of $533,019 and $3,778,514 are available to offset future realized gains. These losses expire March 31, 2017 and 2018, respectively. During the year ending March 31, 2011, the Company used capital loss carryforwards of $3,915,596 to offset its capital gains. K. Indemnifications Under the Company’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the Company. In addition, in the normal course of business, the Company may enter into contracts that provide general indemnification to other parties. The Company’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Company that have not yet occurred, and may not occur. However, the Company has not had prior claims or losses pursuant to these contracts and expects the risk of loss to be remote. 3. Investment Transactions For the year ended March 31, 2011, the Company purchased (at cost) and sold interests in Portfolio Funds (proceeds) in the amount of $36,395,000 and $30,668,390 (excluding short-term securities), respectively. The Company received (at cost) and sold interests in securities received through an in-kind transfer (proceeds) in the amount of $773,413 and $814,916, respectively. 4. Advisory and Incentive Fees, Administration Fees and Custodian Fees The Company has entered into an Investment Advisory Agreement with Cadogan Management, LLC. Under the terms of the agreement, the Company will pay the Adviser a fee equal to an annual rate of 1% of the Company’s total monthly net assets, in exchange for the investment advisory services provided. Above and beyond this management fee, the Adviser is entitled to an incentive fee equal to an annual rate of 5% of the Company’s total net profits, if any, subject to reduction for prior losses that have not been previously offset against net profits. 18 The reduction for prior losses not previously offset by subsequent profits establishes what is typically referred to as a “high water mark”. The incentive fee will be accrued monthly and is generally payable annually. No incentive fee will be accrued or payable for any period unless losses from prior periods have been recovered by the Company. The Adviser is under no obligation to repay any incentive fee previously paid by the Company to the Adviser, notwithstanding subsequent losses, but will reverse certain accruals as described in the paragraph below. As to the monthly incentive fee accruals, the Company will calculate a liability for the incentive fee each month based on the Company’s performance. The Company’s net asset value will be reduced or increased each month to reflect this calculation, with an increase resulting only from an offset of prior accruals. If the Company is in a net loss situation or has not recovered losses from prior periods (i.e., has not regained its high water mark), there will be no accrual or offset of prior accruals and no incentive fee will be paid. If the situation arises, the Company will keep track of its high water mark or “cumulative loss” on a monthly basis. In effect, the Company’s net asset value will be decreased by these accruals during periods of net profits, while net asset value will be increased by any offsets of previously accrued incentive fees resulting from subsequent losses. The Company has engaged U.S. Bancorp Fund Services, LLC to serve as the Company’s administrator. The Company pays the administrator a monthly fee computed at an annual rate of 0.085% of the first $200,000,000 of the Company’s total monthly net assets, 0.065% on the next $200,000,000 of the Company’s total monthly net assets and 0.055% on the balance of the Company’s total monthly net assets with a minimum annual fee of $70,000. U.S. Bancorp Fund Services, LLC serves as the Company’s fund accountants. The Company pays the fund accountants a monthly fee computed at an annual rate of 0.02% of the first $400,000,000 of the Company’s total monthly net assets and 0.01% on the balance of the Company’s total monthly net assets with a minimum annual fee of $30,000. U.S. Bancorp Fund Services, LLC serves as the Company’s transfer agent, dividend paying agent, and agent for the automatic dividend reinvestment plan. The Company pays the transfer agent a monthly fee computed at an annual rate of 0.015% of the Company’s total monthly net assets with a minimum annual fee of $20,000. 19 State Street Bank and Trust Company serves as the Company’s custodian. The Company pays the custodian a monthly fee computed at an annual rate of 0.025% on the first $500,000,000 of the Company’s portfolio assets, 0.020% on the next $500,000,000 of the Company’s portfolio assets, 0.015% on the next $500,000,000 of the Company’s portfolio assets, 0.010% on the next $500,000,000 of the Company’s portfolio assets, and 0.005% on the balance of the Company’s portfolio assets with a minimum annual fee of $36,000. 5. Directors and Officers The Company’s Board has overall responsibility for monitoring and overseeing the investment program of the Company and its management and operations. A listing of the Board members is on the back cover of this report. The Independent Directors are each paid an annual retainer of $15,000 and a fee per meeting of the Board of $1,250 for each regular meeting and $500 for each telephonic meeting, plus reasonable out-of-pocket expenses. Directors are reimbursed by the Company for their travel expenses related to Board meetings. One of the Directors is an employee of the Adviser and an officer of the Company and receives no compensation from the Company for serving as a Director. Certain officers of the Company are affiliated with the Adviser and the Administrator. Such officers receive no compensation from the Company for serving in their respective roles. The Board appointed a Chief Compliance Officer to the Company in accordance with federal securities regulations. 6. Shareholder Transactions No shareholder will have the right to require the Company to redeem shares, although the Company may from time to time repurchase shares as of the last day of a calendar quarter pursuant to written tenders by shareholders, which written tenders must be received by the Company by the 25th calendar day of the second month prior to that containing the date as of which the shares are to be repurchased (approximately 65 days prior to the repurchase date). Whether repurchases will be made during any given quarter will be determined by the Board in its sole discretion. In determining whether the Fund should offer to repurchase shares from shareholders, the Board will consider the recommendations of the Adviser. The Adviser expects that it will generally recommend to the Board that the Company offer to repurchase shares on the last business day of each 20 calendar quarter. Notwithstanding the foregoing, the Company will not repurchase any shares, or any portion of them, that have been held by the tendering shareholder for less than one year. Dividends and capital gain distributions (“Distributions”) will automatically be reinvested in additional shares of the Fund at the Company’s net asset value on the record date thereof unless a shareholder has elected to receive distributions in cash. The minimum initial investment required is $25,000. At March 31, 2011, $7,884,204 investor redemptions were payable and $461,000 investor capital subscriptions were received in advance. 20 The Company is permitted to issue an unlimited number of shares. Par value of all shares is $0.00001. The Company had 719,822 shares outstanding at March 31, 2011. The Company has issued 355,244 shares through shareholder subscriptions and redeemed 324,412 shares during the year ended March 31, 2011. 7. Risk Factors Because of the limitation on rights of redemption and the fact that the Shares will not be traded on any securities exchange or other market and will be subject to substantial restrictions on transfer, and because of the fact that the Adviser may invest the Company’s assets in Portfolio Funds that do not permit frequent withdrawals and may invest in illiquid securities, an investment in the Company is highly illiquid and involves a substantial degree of risk. Portfolio Funds are riskier than liquid securities because the Portfolio Funds may not be able to dispose of the illiquid securities if their investment performance deteriorates, or may be able to dispose of the illiquid securities only at a greatly reduced price. Similarly, the illiquidity of the Portfolio Funds may cause investors to incur losses because of an inability to withdraw their investments from the Company during or following periods of negative performance. Although the Company may offer to repurchase shares from time to time, there can be no assurance such offers will be made with any regularity. The Company invests primarily in Portfolio Funds that are not registered under the 1940 Act and invest in and actively trade securities and other financial instruments using different strategies and investment techniques, including leverage, that may involve significant risks. These Portfolio Funds may invest a higher percentage of their assets in specific sectors of the market in order to achieve a potentially greater investment return. As a result, the Portfolio Funds may be more susceptible to economic, political and regulatory developments in a particular sector of the market, positive or 21 negative, and may experience increased volatility of the Company’s net asset value. Various risks are also associated with an investment in the Fund, including risks relating to the multi-manager structure of the Company, risks relating to compensation arrangements and risks related to limited liquidity of the shares. The Portfolio Funds provide for periodic redemptions ranging from monthly to annually with lock-up provisions of up to one year from initial investment. 21 8. Fair Value of Financial Instruments The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below. Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 — Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not indication of the risk associated with investing in those securities. 22 The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2011: Fair Value Measurements at Reporting Date Using Quoted Prices in Active markets for Significant Other Significant Identical Assets Observable Inputs Unobservable Inputs Description (Level 1) (Level 2) (Level 3) Total Investments Non U.S. Investment Companies $
